An employer and an insurance carrier have appealed to this court from an order of the Appellate *Page 102 
Division confirming an award in favor of the claimant made by the Workmen's Compensation Commission. The appellants applied to the Appellate Division for leave to appeal to the Court of Appeals and that application was denied. No permission to appeal has been granted by a judge of this court. The attorney-general has moved to dismiss the appeal. The question presented for determination involves the interpretation of section 23 of the Workmen's Compensation Act (Chap. 67 of the Consolidated Laws; L. 1914, ch. 41). That section provides as follows:
"§ 23. Appeals from the commission. An award or decision of the commission shall be final and conclusive upon all questions within its jurisdiction, as against the state fund or between the parties, unless within thirty days after a copy of such award or decision has been sent to the parties, an appeal be taken to the appellate division of the supreme court of the third department. The commission may also, in its discretion, where the claim for compensation was not made against the state fund, on the application of either party, certify to such appellate division of the supreme court, questions of law involved in its decision. Such appeals and the questions so certified shall be heard in a summary manner and shall have precedence over all other civil cases in such court. The commission shall be deemed a party to every such appeal, and the attorney-general, without extra compensation, shall represent the commission thereon. An appeal may also be taken to the court of appeals in all cases where such an appeal would lie from a decision of an appellate division, in the same manner and subject to the same limitations as is now provided in civil actions. Otherwise such appeals shall be subject to the law and practice applicable to appeals in civil actions. Upon the final determination of such an appeal, the commission shall make an award or decision in accordance therewith."
The Workmen's Compensation Law was enacted to provide *Page 103 
a new remedy to the employee who received accidental injuries in the course of his employment, or in case of the death of the employee, to his dependents. (Matter of Jensen v. SouthernPacific Co., 215 N.Y. 514.) It provides a summary remedy which differs in substantial respects from a civil action to recover damages for personal injuries caused by negligence. It is not instituted in a court, but is conducted by an administrative board or commission, and is commenced by a notice of injury and claim. Notice is given to all parties interested. The proceedings before the commission are informal. The decision of the commission on the facts is made final and conclusive. (Workmen's Compensation Law, section 20.) In the absence of constitutional or statutory sanction there is no right of appeal. The provision of section 23 of the Workmen's Compensation Law that an appeal may be taken to the Court of Appeals in all cases where such an appeal would lie from a decision of the Appellate Division, is subject to the restriction contained in the clause of the statute which provides that such appeals may be taken "in the same manner and subject to the same limitations as is (are) now provided in civil actions." By this language the legislature intended to assimilate the practice upon appeal to the Court of Appeals in these cases to the practice now obtaining upon appeals from judgments in actions for damages for personal injuries resulting from negligence. The limitation upon appeals in actions of that character is contained in section 191 of the Code of Civil Procedure. Under the limitation therein prescribed no unanimous decision of the Appellate Division is appealable to the Court of Appeals unless the Appellate Division permits such an appeal and certifies that in its opinion a question of law is involved which ought to be reviewed by the Court of Appeals, or unless, in case of its refusal to so certify, an appeal is allowed by a judge of the Court of Appeals. A different interpretation would fail to give effect to the provision of section 23 of the Workmen's *Page 104 
Compensation Law, which subjects appeals from a decision of the Appellate Division to the same limitations that are now provided in civil actions of the character referred to. The policy of the Workmen's Compensation Law was to devise a method by which payments to workmen who sustained personal injuries should be made in an expeditious manner, and thus avoid the delays incident to the method of granting relief in cases of this character through a civil action for damages. We do not think that the legislative design was to extend the right of appeal or to permit appeals to this court in cases arising under the Workmen's Compensation Law where no right of appeal would exist if the employee had sought to enforce his rights in an action for damages for personal injuries resulting from negligence.
It follows that the appeal should be dismissed, with costs and ten dollars costs of motion.
WILLARD BARTLETT, Ch. J., CHASE, COLLIN, CUDDEBACK, HOGAN and POUND, JJ., concur.
Appeal dismissed.